     Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 1 of 15 Page ID #:38




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   TAMARA MELLON BRAND, INC.
 8
 9                                   UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 REBECCA CASTILLO, an individual                 Case No.
13                      Plaintiff,                 DEFENDANT TAMARA MELLON
                                                   BRAND, INC.’S NOTICE OF
14             v.                                  INTERESTED PARTIES AND
                                                   CORPORATE DISCLOSURE
15 TAMARA MELLON BRAND, INC., a                    STATEMENT
   Delaware corporation; and DOES 1-10,
16 inclusive,                                      Los Angeles County Superior Court
                                                   Case No.19PSCV00979
17                      Defendants.
                                                   Action Filed:      October 30, 2019
18                                                 Trial Date:        None Set
19
20
21
22
23
24
25
26
27
28

      SMRH:4847-8183-0824.1                      ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 2 of 15 Page ID #:39




 1            Defendant Tamara Mellon Brand, Inc. (hereinafter “Defendant”), in answer
 2 to plaintiff Rebecca Castillo’s (hereinafter “Plaintiff”) Complaint, admits, denies,
 3 and alleges as follows:
 4                                       INTRODUCTION
 5            1.       In response to Paragraph 1 of the Complaint, Defendant is without
 6 sufficient information for Defendant to admit or deny and Defendant is not
 7 required to answer legal conclusions and argument, and on that basis, denies each
 8 and every allegation.
 9            2.       In response to Paragraph 2 of the Complaint, Defendant denies each
10 and every allegation. In addition, Defendant denies that a website can be sued
11 under the laws asserted by Plaintiff. See Robles v Domino’s Pizza, LLC, Case No.
12 2:16-cv-06599-SJO-FFM (C.D. Cal. March 20, 2017) (appeal pending). Domino’s
13 Opinion attached as Exhibit A. See Martinez v. San Diego County Credit Union,
14 Superior Court of California, County of San Diego, Case No. 37-2017-00024673-
15 CU-CR-NC (Cal. Sup. Nov. 19, 2018) (court dismisses website case because the
16 ADA and the Unruh Act do not apply to websites). San Diego County Credit
17 Union Opinion attached as Exhibit B.
18            3.       In response to Paragraph 3 of the Complaint, Defendant is not
19 required to answer legal conclusions and argument, and on that basis, denies each
20 and every allegation.
21            4.       In response to Paragraph 4 of the Complaint, Defendant denies each
22 and every allegation.
23                                JURISDICTION AND VENUE
24            5.       In response to Paragraph 5 of the Complaint, Defendant is not
25 required to answer legal conclusions and argument, and on that basis, denies each
26 and every allegation.
27
28
                                                  -1-
     SMRH:4847-8183-0824.1                              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 3 of 15 Page ID #:40




 1            6.       In response to Paragraph 6 of the Complaint, Defendant is not
 2 required to answer legal conclusions and argument, and on that basis, denies each
 3 and every allegation.
 4                                            PARTIES
 5            7.       In response to Paragraph 7 of the Complaint, Defendant denies each
 6 and every allegation.
 7            8.       In response to Paragraph 8 of the Complaint, Defendant admits only
 8 that Plaintiff is not a bona fide patron. With respect to the remaining allegations,
 9 Defendant denies all of them.
10            9.       In response to Paragraph 9 of the Complaint, Defendant admits only
11 that Plaintiff is not a bona fide patron. With respect to the remaining allegations,
12 Defendant denies all of them.
13            10.      In response to Paragraph 10 of the Complaint, Defendant admits only
14 that Plaintiff is not a bona fide patron. With respect to the remaining allegations,
15 Defendant denies all of them.
16            11.      In response to Paragraph 11 of the Complaint, Defendant denies each
17 and every allegation.
18            12.      In response to Paragraph 12 of the Complaint, Defendant is not
19 required to answer legal conclusions and argument, and on that basis, denies each
20 and every allegation.
21            13.      In response to Paragraph 13 of the Complaint, Defendant is not
22 required to answer legal conclusions and argument, and on that basis, denies each
23 and every allegation.
24            14.      In response to Paragraph 14 of the Complaint, Defendant is not
25 required to answer legal conclusions and argument, and on that basis, denies each
26 and every allegation.
27
28
                                                  -2-
     SMRH:4847-8183-0824.1                              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 4 of 15 Page ID #:41




 1            15.      In response to Paragraph 15 of the Complaint, Defendant is not
 2 required to answer legal conclusions and argument, and on that basis, denies each
 3 and every allegation.
 4            16.      In response to Paragraph 16 of the Complaint, Defendant is not
 5 required to answer legal conclusions and argument, and on that basis, denies each
 6 and every allegation.
 7          VISUALLY IMPAIRED PERSONS’ ACCESS TO THE INTERNET
 8            17.      In response to Paragraph 17 of the Complaint, Defendant is without
 9 sufficient information for Defendant to admit or deny and Defendant is not
10 required to answer legal conclusions and argument, and on that basis, denies each
11 and every allegation.
12            18.      In response to Paragraph 18 of the Complaint, Defendant is without
13 sufficient information for Defendant to admit or deny and Defendant is not
14 required to answer legal conclusions and argument, and on that basis, denies each
15 and every allegation.
16            19.      In response to Paragraph 19 of the Complaint, Defendant is without
17 sufficient information for Defendant to admit or deny and on that basis, denies
18 each and every allegation.
19            20.      In response to Paragraph 20 of the Complaint, Defendant is without
20 sufficient information for Defendant to admit or deny and on that basis, denies
21 each and every allegation.
22            21.      In response to Paragraph 21 of the Complaint, Defendant is without
23 sufficient information for Defendant to admit or deny and on that basis, denies
24 each and every allegation.
25            22.      In response to Paragraph 22 of the Complaint, Defendant is without
26 sufficient information for Defendant to admit or deny and on that basis, denies
27 each and every allegation.
28
                                                 -3-
     SMRH:4847-8183-0824.1                             ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 5 of 15 Page ID #:42




 1            23.      In response to Paragraph 23 of the Complaint, Defendant is without
 2 sufficient information for Defendant to admit or deny and Defendant is not
 3 required to answer legal conclusions and argument, and on that basis, denies each
 4 and every allegation.
 5            24.      In response to Paragraph 24 of the Complaint, Defendant is without
 6 sufficient information for Defendant to admit or deny and Defendant is not
 7 required to answer legal conclusions and argument, and on that basis, denies each
 8 and every allegation.
 9            25.      In response to Paragraph 25 of the Complaint, Defendant is without
10 sufficient information for Defendant to admit or deny and Defendant is not
11 required to answer legal conclusions and argument, and on that basis, denies each
12 and every allegation.
13            26.      In response to Paragraph 26 of the Complaint, Defendant denies each
14 and every allegation.
15                                  FACTUAL BACKGROUND
16            27.      In response to Paragraph 27 of the Complaint, Defendant admits only
17 that the subject website speaks for itself. With respect to the remaining allegations,
18 Defendant is not required to answer legal conclusions and argument, and on that
19 basis, denies all of them.
20            28.      In response to Paragraph 28 of the Complaint, Defendant admits only
21 that the subject website speaks for itself. With respect to the remaining allegations,
22 Defendant is not required to answer legal conclusions and argument, and on that
23 basis, denies all of them.
24            29.      In response to Paragraph 29 of the Complaint, Defendant admits only
25 that the subject website speaks for itself. With respect to the remaining allegations,
26 Defendant is not required to answer legal conclusions and argument, and on that
27 basis, denies all of them.
28
                                                 -4-
     SMRH:4847-8183-0824.1                             ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 6 of 15 Page ID #:43




 1            30.      In response to Paragraph 30 of the Complaint Defendant denies each
 2 and every allegation.
 3            31.      In response to Paragraph 31 of the Complaint, Defendant denies each
 4 and every allegation.
 5            32.      In response to Paragraph 32 of the Complaint, Defendant is without
 6 sufficient knowledge or information to form a belief as to the truth of the
 7 allegations, and on that basis, denies each and every allegation.
 8            33.      In response to Paragraph 33 of the Complaint, Defendant is without
 9 sufficient knowledge or information to form a belief as to the truth of the
10 allegations, and on that basis, denies each and every allegation.
11            34.      In response to Paragraph 34 of the Complaint, Defendant is without
12 sufficient knowledge or information to form a belief as to the truth of the
13 allegations, and on that basis, denies each and every allegation.
14            35.      In response to Paragraph 35 of the Complaint, Defendant denies each
15 and every allegation.
16            36.      In response to Paragraph 36 of the Complaint, Defendant denies each
17 and every allegation.
18            37.      In response to Paragraph 37 of the Complaint, Defendant denies each
19 and every allegation.
20            38.      In response to Paragraph 38 of the Complaint, Defendant denies each
21 and every allegation.
22            39.      In response to Paragraph 39 of the Complaint, Defendant denies each
23 and every allegation.
24            40.      In response to Paragraph 40 of the Complaint, Defendant denies each
25 and every allegation.
26            41.      In response to Paragraph 41 of the Complaint, Defendant denies each
27 and every allegation.
28
                                                 -5-
     SMRH:4847-8183-0824.1                             ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 7 of 15 Page ID #:44




 1            42.      In response to Paragraph 42 of the Complaint, Defendant denies each
 2 and every allegation.
 3            43.      In response to Paragraph 43 of the Complaint, Defendant denies each
 4 and every allegation.
 5                                  FIRST CAUSE OF ACTION
 6        VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
 7                    CIVIL CODE § 51 et seq. [TAMARAMELLON.COM]
 8                              (By Plaintiff Against All Defendants)
 9            44.      In response to Paragraph 44 of the Complaint, Defendant repleads and
10 incorporates by reference, as if fully set forth again herein, the responses contained
11 in paragraphs 1 through 43 of this Answer as set forth above.
12            45.      In response to Paragraph 45 of the Complaint, Defendant is not
13 required to answer legal conclusions and argument, and on that basis, denies each
14 and every allegation.
15            46.      In response to Paragraph 46 of the Complaint, Defendant denies each
16 and every allegation.
17            47.      In response to Paragraph 47 of the Complaint, Defendant denies each
18 and every allegation.
19            48.      In response to Paragraph 48 of the Complaint, Defendant denies each
20 and every allegation.
21            49.      In response to Paragraph 49 of the Complaint, Defendant denies each
22 and every allegation.
23            50.      In response to Paragraph 50 of the Complaint, Defendant denies each
24 and every allegation.
25            51.      In response to Paragraph 51 of the Complaint, Defendant denies each
26 and every allegation.
27
28
                                                 -6-
     SMRH:4847-8183-0824.1                             ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
          Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 8 of 15 Page ID #:45




 1            In addition, Defendant asserts the following affirmative defenses with
 2 respect to all of Plaintiff’s claims and causes of action.
 3                                  AFFIRMATIVE DEFENSES
 4                               FIRST AFFIRMATIVE DEFENSE
 5                                         (Lack of Standing)
 6            1.       Plaintiff lacks standing to pursue her alleged claims. To show
 7 standing, “a plaintiff has the burden of proving: (1) that he or she suffered an
 8 “injury in fact,” (2) a causal relationship between the injury and the challenged
 9 conduct, and (3) that the injury likely will be redressed by a favorable decision.”
10 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Here, Plaintiff lacks
11 standing to pursue her alleged claims because, among other reasons, she is not a
12 bona fide patron, she never attempted to access Defendant’s website, and/or she
13 does not intend to access Defendant’s website in the future. Indeed, Plaintiff does
14 not even allege that she attempted to access Defendant’s website on a particular
15 date or explain what problems she allegedly encountered.
16                             SECOND AFFIRMATIVE DEFENSE
17                                      (Statute of Limitations)
18            2.       Plaintiff’s claims are barred to the extent that they are based on events
19 that occurred more than two years prior to the date the Complaint was filed. Cal.
20 Civ. Proc. § 335.1.
21                              THIRD AFFIRMATIVE DEFENSE
22                                         (Effective Access)
23            3.       The alleged barriers provide effective access to Plaintiff. Defendant’s
24 website provided effective access to Plaintiff because any alleged noncompliance
25 was de minimis, the website was usable and accessible despite its alleged
26 noncompliance, and/or Plaintiff was able to use and access Defendant’s website.
27
28
                                                   -7-
     SMRH:4847-8183-0824.1                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
           Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 9 of 15 Page ID #:46




 1                             FOURTH AFFIRMATIVE DEFENSE
 2                    (Removal of Access Barriers Was Not Readily Achievable)
 3            4.       Any allegedly wrongful acts or omissions performed by Defendant or
 4 its agents, if there were any, do not subject Defendant to liability because the
 5 removal of the alleged barriers identified in the Complaint was not readily
 6 achievable or easily accomplishable and/or able to be carried out without much
 7 difficulty or expense when taking into account the factors set forth at 42 U.S.C. §
 8 12181.
 9                              FIFTH AFFIRMATIVE DEFENSE
10                      (Defendant Provided Services Via Alternative Methods)
11            5.       Any allegedly wrongful acts or omissions performed by Defendant or
12 its agents, if there were any, do not subject Defendant to liability because
13 Defendant was ready and willing to accommodate Plaintiff’s alleged disability by
14 providing access via alternative methods, but Plaintiff never asked for or sought
15 any assistance.
16                              SIXTH AFFIRMATIVE DEFENSE
17                                         (Unclean Hands)
18            6.       Plaintiff’s claims are barred under the doctrine of unclean hands since
19 Plaintiff is not a bona fide patron, but a professional plaintiff who filed this lawsuit
20 to try to extort a monetary settlement. Plaintiff’s counsel, the MANNING LAW,
21 APC is a Place of Public of Accommodation under the ADA subject to the same
22 laws that Plaintiff pleads against Defendant. As shown below both the past and
23 current websites for MANNING LAW, APC violate the laws that Plaintiff seeks to
24 enforce.
25 / / /
26 / / /
27 / / /
28
                                                  -8-
     SMRH:4847-8183-0824.1                              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 10 of 15 Page ID #:47




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                            SEVENTH AFFIRMATIVE DEFENSE
19                                     (Technically Infeasible)
20            7.       Any allegedly wrongful acts or omissions performed by Defendant or
21 its agents, if there were any, do not subject Defendant to liability because full
22 compliance with the standards for the alleged barriers identified in the Complaint
23 would be technically infeasible.
24                      EIGHTH AFFIRMATIVE DEFENSE
25                                         (Undue Burden)
26            8.       Insofar as Defendant has not made changes to its website, which
27 Plaintiff contends should have been made, those changes were not and are not
28
                                                 -9-
     SMRH:4847-8183-0824.1                             ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 11 of 15 Page ID #:48




 1 required under federal or California law, and any requirements to make those
 2 changes would impose an undue burden upon Defendant.
 3                                  NINTH AFFIRMATIVE DEFENSE
 4                    (Reasonable Modifications to Policies, Practices and Procedures)
 5            9.       Plaintiff’s claims are barred because Defendant was willing to make
 6 reasonable modifications to its policies, practices, and/or procedures to
 7 accommodate Plaintiff’s alleged disability, but Plaintiff never asked for nor sought
 8 assistance.
 9                                 TENTH AFFIRMATIVE DEFENSE
10                                   (Failure to Mitigate Damages)
11            10.      Plaintiff failed to properly mitigate Plaintiff’s alleged damages and is
12 purposefully accessing or alleging to be deterred from accessing Defendant’s
13 website in order to improperly stack Plaintiff’s damages and therefore is precluded
14 from recovering those alleged damages.
15                           ELEVENTH AFFIRMATIVE DEFENSE
16                                     (Fundamental Alteration)
17            11.      Any allegedly wrongful acts or omissions performed by Defendant or
18 its agents, if there were any, do not subject Defendant to liability because fixing
19 the barriers alleged in the Complaint, would, if granted, result in a fundamental
20 alteration of Defendant’s services.
21                            TWELFTH AFFIRMATIVE DEFENSE
22                                (Legitimate Business Justifications)
23            12.      The Complaint, and each and every purported claim alleged therein,
24 are barred because any action taken with respect to Plaintiff was for legitimate,
25 non-discriminatory business reasons unrelated to Plaintiff’s alleged disability or
26 other asserted protected status.
27
28
                                                  -10-
     SMRH:4847-8183-0824.1                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 12 of 15 Page ID #:49




 1                           THIRTEENTH AFFIRMATIVE DEFENSE
 2                                            (Good Faith)
 3            13.      Defendant and its agents, if any, acted reasonably and in good faith at
 4 all times material herein, based on all relevant facts, law, and circumstances known
 5 by them at the time that they acted. Accordingly, Plaintiff is barred, in whole or in
 6 part, from any recovery in this action.
 7                           FOURTEENTH AFFIRMATIVE DEFENSE
 8                                             (Mootness)
 9            14.      Plaintiff’s claims are barred under the doctrine of mootness because
10 Defendant’s website complies with all applicable standards, if any.
11                            FIFTEENTH AFFIRMATIVE DEFENSE
12                                      (Equivalent Facilitation)
13            15.      Any allegedly wrongful acts or omissions performed by Defendant or
14 its agents, if there were any, do not subject Defendant to liability because
15 Defendant provided and/or was willing to provide equivalent facilitation with
16 respect to the barriers alleged in the Complaint.
17                            SIXTEENTH AFFIRMATIVE DEFENSE
18                                  (Ripeness/Lack of Due Process)
19            Plaintiff’s claims are barred under the doctrines of ripeness/lack of due
20 process because the Department of Justice has not yet issued any accessibility
21 standards for websites (as explained further in the attached letters from certain
22 members of Congress, certain members of the Senate, and certain State Attorney
23 Generals). See Exhibits D, C, and E.
24                           SEVENTEENTH AFFIRMATIVE DEFENSE
25                                       (Primary Jurisdiction)
26            17.      Plaintiff’s claims are barred under the doctrine of primary jurisdiction.
27    The Department of Justice has yet to promulgate any standards and/or regulations
28
                                                  -11-
     SMRH:4847-8183-0824.1                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 13 of 15 Page ID #:50




 1    governing the use of websites.
 2                            EIGHTEENTH AFFIRMATIVE DEFENSE
 3                                           (Due Process)
 4            18.      Plaintiff’s claims violate Defendant’s constitutional right to due
 5    process.
 6                            NINETEENTH AFFIRMATIVE DEFENSE
 7     (Content on the Website is Provided by Another Information Content Provider)
 8            19.      Plaintiff’s claims are barred pursuant to 47 U.S.C. § 230, a Provision
 9 of the Communication Decency Act, as content on the website is provided by
10 another information content provider.
11                             TWENTIETH AFFIRMATIVE DEFENSE
12                                    (Effective Communication)
13            20.      Plaintiff’s claims are barred because Defendant provided effective
14 communication.
15                           TWENTY-FIRST AFFIRMATIVE DEFENSE
16                                      (Technically Infeasible)
17            21.      Any allegedly wrongful acts or omissions performed by Defendant or
18 its agents, if there were any, do not subject Defendant to liability because full
19 compliance with the standards, if any, for the alleged barriers identified in the
20 Complaint would be technically infeasible.
21                           TWENTY-SECOND AFFIRMATIVE DEFENSE
22                                        (Indispensable Party)
23            22.      Plaintiff’s alleged claims are barred, in whole or in part, because of
24 Plaintiff’s failure to name an indispensable party or parties.
25 / / /
26 / / /
27 / / /
28
                                                  -12-
     SMRH:4847-8183-0824.1                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 14 of 15 Page ID #:51




 1                                             PRAYER
 2            WHEREFORE, Defendant prays that this Court enter a judgment as
 3 follows:
 4            1.       That the Complaint be dismissed with prejudice and that judgment be
 5 entered in favor of Defendant;
 6            2.       That Plaintiff take nothing by way of her Complaint;
 7            3.       That Defendant be awarded its costs of suit incurred in defense of this
 8 action, including its reasonable attorney’s fees; and
 9            4.       For such further and other relief as the Court may deem just and
10 proper.
11
     Dated: December 11, 2019
12
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
14
15                                      By                  /s/ Gregory F. Hurley
                                                           GREGORY F. HURLEY
16
17                                                      Attorneys for Defendant,
18                                                   TAMARA MELLON BRAND, INC.

19
                                   DEMAND FOR JURY TRIAL
20
              Defendant hereby demands a trial by jury.
21
22
23
24
25
26
27
28
                                                  -13-
     SMRH:4847-8183-0824.1                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
         Case 2:19-cv-10466 Document 4 Filed 12/11/19 Page 15 of 15 Page ID #:52




1 Dated: December 11, 2019
2                                SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
3
4
                                 By                 /s/ Gregory F. Hurley
5                                                  GREGORY F. HURLEY
6
                                                Attorneys for Defendant,
7                                            TAMARA MELLON BRAND, INC.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -14-
     SMRH:4847-8183-0824.1                       ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
